DETAILED ACTION
1. 	This Advisory Action is in response to Applicant’s arguments filed on 11/29/2021. 
Response to Arguments
2. 	Applicant's arguments filed on 11/29/2021 have been fully considered but they are not persuasive. 
Applicant argued that regarding independent claim 1 (NOTE. for similar feature, Applicant’s argument is also applied for independent claims 10, 17 and 22), the cited prior art(s) failed to teach the new underlined amended recited feature(s), as follows: “a first circuit (202) including an enhancement mode (E-mode) gallium nitride (GaN) transistor(214) having first (drain) and second (source) terminals and a gate, the first terminal (drain) connected to the gate (gate); a first switch (212) having a respective terminal, its first terminal (212) connected to the first terminal (drain_214) and gate (gate_214) of the E-mode GaN transistor; and a second switch (210) having a respective first terminal, its first terminal (214) connected to the first terminal of the first switch (212); and a second circuit (204) coupled to the gate of the E-mode GaN transistor (214) [NOTE. Applicant’s claimed features are matched and mentioned inside the bracket, based on the Fig. 2 reference]”. 
However, the argument is not persuasive. NOTE. Terms like ‘connected/coupled’, under broadest reasonable interpretations are only given weight to an extent, where some type of ‘coupling/connection’ (i.e. which can be thru wire/cable connection OR thru operation) is taught by the cited prior art(s), which is in this case [unless, if Applicant uses terms like “DIRECT connection’ between specific node/terminals of corresponding elements (i.e. between each switches, E-mode GaN transistor and/or resistors), then the claimed features seems more clear and/or noble. Please, see below cited matched up features, using prior art(s), for respective independent claims (see, PARA A-D)]. 
	(A) 	Regarding claim 1, Yudong (Applicant submitted NPL, Title: A CMOS Low-voltage reference based on body effect and switched-capacitor technique, referred as Yudong from here forth. Please, note AAPA (Applicant’s Admitted Prior Art, referred as AAPA from here forth) corresponds to the same invention was Yudong, but explained in more detail then Yudong. Therefore, for citation purpose, AAPA will be used here, when explaining Yudong) teaches (Yudong: Fig. 2-3, Pg. 91, col. 1 L5-23 and Pg. 92-94; wherein corresponding AAPA a reference voltage generation circuit (AAPA: Fig. 9a, 900) comprising: a first circuit (Fig. 9a, PFET-904 and 902, para 95 shows P-FET. Also, Fig. 7 teaches use of a single GaN transistor 702) including a transistor having a first (i.e. drain vs. source terminals of ‘904, 902’) and second (i.e. drain vs. source terminals of ‘904, 902’) terminals and a gate (i.e. gate of ‘904, 902’; AAPA: Fig. 9a, supply terminal, 910, series coupled switches S1(s) between 910 and ground, 912, series connected switches between 912 and ground, along with 904 and 902), the first terminal connected to the gate (i.e. drain-gate of 904 is connected, and drain-gate of 902 is also connected); a first switch (i.e. plurality of switches ‘S1 906, MA’ having their own respective terminals, and establishing connection with ‘904, 902’, using switching operation) having a respective terminal, its first terminal (using switching operation of corresponding switches ‘S1 906, MA’, which establishes a connection to respective transistor ‘904, 902’) connected to the first terminal (i.e. drain vs. source terminals of ‘904, 902’) and gate (gate of ‘904, 902’) of the transistor (904, 902); and a second switch (i.e. plurality of switches ‘S1 906, MA’ having their own respective terminals, and establishing connection with ‘904, 902’, using switching operation)  having a respective first terminal (i.e. switch that is connected between 912 and 904), its first terminal (i.e. switch that is connected between 912 and 904) connected to the first terminal of the first switch (i.e. S1 906); and a second circuit (AAPA: Fig. 9a, switches S1-S2 and capacitors C1-C2 that are connected to output of 904 and 902) coupled to the gate of the transistor (Fig. 9a, PFET-904 and 902), the second circuit configured to:sample a first voltage (AAPA: Fig. 9a, output of 904)  between the gate and the second terminal (of 904, 902); sample a second voltage (AAPA: Fig. 9a, output of 902) between the gate and the second terminal (of 904, 902); and generate (AAPA: Fig. 9a, switches S1-S2 and capacitors C1-C2 that are connected to output of 904 and 902)  a positive reference voltage (AAPA: para 92-95) based on a difference between the first (AAPA: Fig. 9a, output of 904)  and second voltages (AAPA: Fig. 9a, output of 902)
[NOTE. 	
(A_a.) 	 SAMPLING A 1ST VOLTAGE is conducted: in response to a first clock signal  (Yudong: Fig. 2, core circuit being controlled by two different clocked signal with respective phase 1 and 2 (as shown in Fig. 2) to pass two different voltage signal to the switching capacitor unit to generate Vref) having a first phase (AAPA: para 93 teaches various phases; Fig. 9a, anticipated controlled signal that controls S1 that is connected between supply, generate a first voltage (AAPA: Fig. 9a, 904 output) associated with the transistor (AAPA: Fig. 9a, PFET-904, para 95).
(A_b) 	SAMPLING A 2ND VOLTAGE is conducted: in response to a second clock signal (Yudong: Fig. 2, core circuit being controlled by two different clocked signal with respective phase 1 and 2 (as shown in Fig. 2) to pass two different voltage signal to the switching capacitor unit to generate Vref) having a second phase (AAPA: para 93 teaches various phases; Fig. 9a, anticipated controlled signal that controls S1 that is connected between supply, 912 and ground) different from the first phase signal (AAPA: Fig. 9a, anticipated controlled signal that controls S1 that is connected between supply, 910 and ground), generate a second voltage (AAPA: Fig. 9a, output of 902) associated with the transistor (AAPA: Fig. 9a, 902, para 95)]
However, Yudong fails to teach use of an enhancement mode (e-mode) gallium nitride (gaN) transistor (for the voltage generating circuit).
However, Leuders et al. (US Pub 2020/0274530) teaches (Fig. 1-11, 100, Q1-Q8, para 25, 33 and 48) use of plural enhancement mode (e-mode) gallium nitride (gaN) transistors.
NOTE. 	Claims 3-9 are depending from claim 1. No arguments were presented for the dependent claims, which is why no response to arguments is given.
(B) 	Regarding claim 10, Katoh (US Pat 7187159) teaches (Fig. 3-5) a power conversion system (1) comprising: a power converter (DC-DC converter, abstract) to be coupled to a load (OUT2 to load); a controller (25) coupled to the power converter (1:3), the controller configured to control the power converter based on a reference voltage to a first voltage (Vo1 received by 3 is then outputted as Vo2) generated by the power converter (3); and a reference voltage generation circuit (2, to generate the reference voltage V01 passing thru 3 to generate V02).
However, Katoh fails to teach t reference voltage generation circuit including: a first circuit including: an enhancement mode (E-mode) gallium nitride (GaN) transistor having first and second transistor terminals and a gate, the first transistor terminal coupled to the gate; a first switch having a first switch terminal coupled to the first transistor terminal and the gate; a second switch having a second switch terminal coupled to the first transistor 
However, Yudong (Applicant submitted NPL. Please, note AAPA corresponds to the same invention was Yudong, but explained in more detail then Yudong. Therefore, for citation purpose, AAPA will be used here, when explaining Yudong) teaches (Yudong: Fig. 2-3, Pg. 91, col. 1 L5-23 and Pg. 92-94; wherein corresponding AAPA citation is referred to Fig. 7-9, para 88-95) teaches a reference voltage generation circuit (AAPA: Fig. 9a, 900) including: a first circuit (Fig. 9a, PFET-904 and 902, para 95 shows P-FET. Also, Fig. 7 teaches use of a single GaN transistor 702) including: a transistor (‘904, 902’) having first and second transistor terminals (i.e. drain vs. source terminals of ‘904, 902’) and a gate ((i.e. gate of ‘904, 902’; AAPA: Fig. 9a, supply terminal, 910, series coupled switches S1(s) between 910 and ground, 912, series connected switches between 912 and ground, along with 904 and 902), the first transistor terminal connected to the gate (i.e. drain-gate of 904 is connected, and drain-gate of 902 is also connected); a first switch (i.e. plurality of switches ‘S1 906, MA’ having their own respective terminals, and establishing connection with ‘904, 902’, using switching operation) having a first switch terminal connected to the first transistor terminal and the gate (using switching operation of corresponding switches ‘S1 906, MA’, which establishes corresponding terminal connection to respective transistor ‘904, 902’); a second switch (i.e. plurality of switches ‘S1 906, MA’ having their own respective terminals, and establishing connection with ‘904, 902’, using switching operation) having a second switch terminal (i.e. switch that is connected between 912 and 904) connected to the first transistor terminal and the gate (using switching operation of corresponding switches ‘S1 906, MA’, which establishes corresponding terminal connection to respective transistor ‘904, 902’); and wherein the first circuit (Fig. 9a, PFET-904 and 902, para 95 shows P-FET. Also, Fig. 7 teaches use of a single GaN transistor 702) is configured to generate a second voltage (voltage that is passed from gate of ‘904, 902’ to 2nd circuit/charge pump on right hand side ‘S1, S2 908, 814, 916, 918’, which generates Vref) between the gate and the second transistor terminal responsive to the first switch closing and the second switch opening and generate a third voltage between the gate and the second transistor terminal responsive to the first switch opening and the second switch closing ( Note, it should be understood to one st and 2nd switches, passes different voltage signals to ‘904,902’); and a second circuit (AAPA: Fig. 9a, switches S1-S2 and capacitors C1-C2 that are connected to output of 904 and 902)  configured to generate (AAPA: Fig. 9a, switches S1-S2 and capacitors C1-C2 that are connected to output of 904 and 902) the reference voltage (AAPA: para 92-95) based on a difference between the third voltage (AAPA: Fig. 9a, output of 904) and the fourth voltage (AAPA: Fig. 9a, output of 902).
[NOTE. 		
(B_a.) 	 SAMPLING A 1ST VOLTAGE is conducted: in response to a first clock signal  (Yudong: Fig. 2, core circuit being controlled by two different clocked signal with respective phase 1 and 2 (as shown in Fig. 2) to pass two different voltage signal to the switching capacitor unit to generate Vref) having a first phase (AAPA: para 93 teaches various phases; Fig. 9a, anticipated controlled signal that controls S1 that is connected between supply, 910 and ground), generate a first voltage (AAPA: Fig. 9a, 904 output) associated with the transistor (AAPA: Fig. 9a, PFET-904, para 95).
(B_b) 	SAMPLING A 2ND VOLTAGE is conducted: in response to a second clock signal (Yudong: Fig. 2, core circuit being controlled by two different clocked signal with respective phase 1 and 2 (as shown in Fig. 2) to pass two different voltage signal to the switching capacitor unit to generate Vref) having a second phase (AAPA: para 93 teaches various phases; Fig. 9a, anticipated controlled signal that controls S1 that is connected between supply, 912 and ground) different from the first phase signal (AAPA: Fig. 9a, anticipated controlled signal that controls S1 that is connected between supply, 910 and ground), generate a second voltage (AAPA: Fig. 9a, output of 902) associated with the transistor (AAPA: Fig. 9a, 902, para 95)]
However, Katoh and Yudong collectively fail to teach use of an enhancement mode (e-mode) gallium nitride (gaN) transistor (for the voltage generating circuit). 
However, Leuders (US Pub 2020/0274530) teaches (Fig. 1-11, 100, Q1-Q8, para 25, 33 and 48) use of plural enhancement mode (e-mode) gallium nitride (gaN) transistors.
NOTE. 	Claims 11-16 are depending from claim 10. No arguments were presented for the dependent claims, which is -why no response to arguments is given.
claim 17, Yudong (Applicant submitted NPL. Please, note AAPA corresponds to the same invention was Yudong, but explained in more detail then Yudong. Therefore, for citation purpose, AAPA will be used here, when explaining Yudong) teaches (Yudong: Fig. 2-3, Pg. 91, col. 1 L5-23 and Pg. 92-94; wherein corresponding AAPA citation is referred to Fig. 7-9, para 88-95) a method to generate a reference voltage (AAPA: Fig. 9a, 900), the method comprising: closing a first switch and opening a second switch (Fig. 9; i.e. i.e. plurality of switches like 906 are associated with respective current sources ‘910, 912’ to pass corresponding signal to the respective transistors ‘904, 902’) connected to a drain and a gate of a transistor (Fig. 9a, PFET-904 and 902) to generate a first drain current (i.e. drain and source of 904 coupled) in the transistor; sampling a first gate to source voltage (Vgs) (AAPA: Fig. 9a, output of 904) of the transistor, the first Vgs generated responsive to the first drain current (using any one of the plurality of switch operation that is understood to affect the drain current of 902 or 904); opening the first switch and closing the second switch (Fig. 9; i.e. i.e. plurality of switches like 906 are associated with respective current sources ‘910, 912’ to pass corresponding signal to the respective transistors ‘904, 902’) to generate a second drain current in the transistor (i.e. drain and source of 902); sampling a second voltage Vgs (AAPA: Fig. 9a, output of 902) of the transistor, the second Vgs generated responsive to the second drain current in the transistor (using any one of the plurality of switch operation that is understood to affect the drain current of 902 or 904); and generating (AAPA: Fig. 9a, switches S1-S2 and capacitors C1-C2 that are connected to output of 904 and 902) a reference voltage (AAPA: para 92-95) based on a difference between the first Vgs (AAPA: Fig. 9a, output of 904) and the second Vgs (AAPA: Fig. 9a, output of 902).
[NOTE. 		
(C_a.) 	 SAMPLING A 1ST VOLTAGE is conducted: in response to a first clock signal  (Yudong: Fig. 2, core circuit being controlled by two different clocked signal with respective phase 1 and 2 (as shown in Fig. 2) to pass two different voltage signal to the switching capacitor unit to generate Vref) having a first phase (AAPA: para 93 teaches various phases; Fig. 9a, anticipated controlled signal that controls S1 that is connected between supply, 910 and ground), generate a first voltage (AAPA: Fig. 9a, 904 output) associated with the transistor (AAPA: Fig. 9a, PFET-904, para 95).
ND VOLTAGE is conducted: in response to a second clock signal (Yudong: Fig. 2, core circuit being controlled by two different clocked signal with respective phase 1 and 2 (as shown in Fig. 2) to pass two different voltage signal to the switching capacitor unit to generate Vref) having a second phase (AAPA: para 93 teaches various phases; Fig. 9a, anticipated controlled signal that controls S1 that is connected between supply, 912 and ground) different from the first phase signal (AAPA: Fig. 9a, anticipated controlled signal that controls S1 that is connected between supply, 910 and ground), generate a second voltage (AAPA: Fig. 9a, output of 902) associated with the transistor (AAPA: Fig. 9a, 902, para 95)]
However, Yudong fails to teach use of an enhancement mode (e-mode) gallium nitride (gaN) transistor (for the voltage generating circuit).
However, Leuders teaches (Fig. 1-11, 100, Q1-Q8, para 25, 33 and 48) use of plural enhancement mode (e-mode) gallium nitride (gaN) transistors.
NOTE. 	Claims 18, 20-21 are depending from claim 17. No arguments were presented for the dependent claims, which is -why no response to arguments is given.
 (D) 	Regarding claim 22, Yudong (Applicant submitted NPL. Please, note AAPA corresponds to the same invention was Yudong, but explained in more detail then Yudong. Therefore, for citation purpose, AAPA will be used here, when explaining Yudong) teaches (Yudong: Fig. 2-3, Pg. 91, col. 1 L5-23 and Pg. 92-94; wherein corresponding AAPA citation is referred to Fig. 7-9, para 88-95) a reference circuit (AAPA: Fig. 91, 900) comprising: a first circuit (Fig. 9a, PFET-904 and 902, para 95 shows P-FET. Also, Fig. 7 teaches use of a single GaN transistor 702) including: a first switch (i.e. plurality of switches ‘S1 906, MA’ having their own two (thus, 1st-2nd terminals) respective terminals, and establishing connection with ‘904, 902’, using switching operation) having a first and second switch terminals, a second switch (i.e. plurality of switches ‘S1 906, MA’ having their own two (thus, 3rd-4th terminals) respective terminals, and establishing connection with ‘904, 902’, using switching operation) having a third and fourth switch terminals, a transistor (AAPA: Fig. 9a, PFET-904 and 902, para 95 shows P-FET. Also, Fig. 7 teaches use of a single GaN transistor 702) having a first and second transistor terminals (i.e. drain vs. source terminals of ‘904, 902’) and a gate (i.e. gate of ‘904, 902’), the transistor terminal coupled to the gate (i.e. drain-gate of 904 is connected, and drain-gate of 902 is also connected) and coupled to the second and fourth switch terminals (using switching operation of corresponding switches ‘S1 906, MA’, which establishes a corresponding terminal connection to respective transistor ‘904, 902’); and a second circuit (AAPA: Fig. 9a, switches S1-S2 and capacitors C1-C2 that are connected to output of 904 and 902) coupled to the gate of the transistor (AAPA: Fig. 9a, PFET-904 and 902, para 95 shows P-FET. Also, Fig. 7 teaches use of a single GaN transistor 702), the second circuit including switches and capacitors coupled together.
However, Yudong fails to teach the first circuit including: a first resistor having a first resistor terminal; a second resistor having a second resistor terminal; the first switch terminal coupled to the first resistor terminal; the third switch terminal coupled to the second resistor terminal, and an enhancement mode (E-mode) gallium nitride (GaN) transistor.
However, Maik Kaufmann (IEEE, Title a monolithic GaN-IC with integrated control loop for 400 V offline buck operation achieving 85.6% peak efficiency, referred as Maik from here forth) teaches (Fig. 5ab, p4, col. 2 para 2-P7 col. 2 last para) the first circuit including: a first resistor (Fig. 5a, R1) having a first resistor terminal; a second resistor (Fig. 5a, R2) having a second resistor terminal; the first switch terminal (Fig. 5a, s1) coupled to the first resistor terminal (Fig. 5a, R1);the third switch terminal (Fig. 5a, s2) coupled to the second resistor terminal (Fig. 5a, R2); and an enhancement mode (E-mode) gallium nitride (GaN) transistor (Fig. 5ab, Q1-n, Introduction). 
NOTE. 	Claims 23-25 are depending from claim 22. No arguments were presented for the dependent claims, which is why no response to arguments is given.
Allowable Subject Matter
3. 	Claim 2 is allowed.
Regarding claim 2, a search of prior art(s) failed to teach “a reference voltage generation circuit comprising: a first circuit including: an enhancement mode (E-mode) gallium nitride (GaN) transistor having first and second terminals and a gate, the first terminal connected to the gate; a first resistor; a second resistor; a first switch connected between the first resistor and the first terminal and the gate of the E-mode GaN transistor; and a second switch connected between the second resistor and the first terminal and gate of the E-mode GaN transistor, in 
4. 	Claims 5-8, 14-16, 20-21 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, a search of prior art(s) failed to teach “wherein the second circuit includes: a first capacitor having a first plate and a second plate, the first plate to store the first voltage; a second capacitor having a third plate and a fourth plate, the second capacitor to store a first voltage difference based on the third plate storing the first voltage and the fourth plate storing the second voltage; a third capacitor having a fifth plate and a sixth plate, the third capacitor to store a second voltage difference based on the fifth plate storing the first voltage and the sixth plate storing the second voltage; and a fourth capacitor having a seventh plate and an eighth plate, the fourth capacitor to store the reference voltage based on a sum of the first voltage difference and the second voltage difference, the seventh plate to store the reference voltage, the eighth plate coupled to a ground rail”.
Claims 6-7 are depending from claim 5. 
Regarding claim 8, a search of prior art(s) failed to teach “ further including a compensation network coupled to the second circuit, the compensation network including: a third switch coupled to the second circuit; a capacitor having a first plate and a second plate, the first plate coupled to the third switch, the second plate coupled to a reference node; and a fourth switch coupled to the third switch and the first plate, at least one of the third switch or the fourth switch is an E-mode GaN transistor”.
Regarding claim 14, a search of prior art(s) failed to teach “ in which the E-mode GaN transistor is a first E-mode GaN transistor, the first switch is a second E-mode GaN transistor configured to open in response to the first clock signal to generate a first current to flow through the first E-mode GaN transistor; and the second switch is a third E-mode GaN transistor configured to generate a second current to flow through the first E-mode GaN transistor, the second current less than the first current.
Regarding claim 15, a search of prior art(s) failed to teach “ wherein the E-mode GaN transistor is a first E-mode GaN transistor, and the second circuit includes: a charge pump circuit; a first capacitor having a first plate and a second plate;a second capacitor having a third plate and a fourth plate; a second E-mode GaN transistor coupled to the first E-mode GaN transistor and the first plate; a third E-mode GaN transistor coupled to the first E-mode GaN 
Claim 16 is depending from claim 15.
Regarding claim 20, a search of prior art(s) failed to teach “further including: responsive to a first clock signal, closing a third switch coupled to the E-mode GaN transistor to transfer the first Vgs to a first capacitor; responsive to a second clock signal, closing a fourth switch coupled to the third switch to transfer the first Vgs to a first plate or a second capacitor; responsive to the second clock signal, closing a fifth switch coupled to the E-mode GaN transistor to transfer the second Vgs to a second plate of the second capacitor; and responsive to the first clock signal, closing a sixth switch coupled to the fourth switch and the first plate to transfer the difference to a third capacitor”.
Regarding claim 21, a search of prior art(s) failed to teach “responsive to a first clock signal, closing a third switch coupled to the E-mode GaN transistor to transfer the first voltage to a first capacitor; responsive to the second clock signal, closing a fourth switch and a fifth switch, the fourth switch coupled to the third switch and the fifth switch, the fourth switch and the fifth switch to transfer the first voltage to a first plate of a second capacitor and a first plate of a third capacitor; responsive to the second clock signal, closing a sixth switch and a seventh switch, the sixth switch coupled to the E-mode GaN transistor and the seventh switch, the sixth switch and the seventh switch to transfer the second voltage to a second plate of the second capacitor and a second plate of the third capacitor; and responsive to the first clock signal, closing on eighth switch coupled to the fifth switch and the first plate of the third capacitor, the eighth switch to transfer the difference to a fourth capacitor”.
Regarding claim 25, a search of prior art(s) failed to teach “wherein the second circuit includes: a third capacitor having a fifth plate and a sixth plate, the sixth plate coupled to the ground node; a sixth switch coupled to the third plate and the fifth plate; and a seventh switch coupled to the fifth switch, the fourth plate, the sixth plate, and the ground node”.
Conclusion
M-TH 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        2/25/2022


	/THIENVU V TRAN/                                                Supervisory Patent Examiner, Art Unit 2839